I agree that on account of error referred to in subd. 3 of the opinion a new trial on the question of damages is necessary. I do not agree that a patient by permitting one of two or more attending physicians or surgeons to testify as to the whole matter waives the privilege afforded by 2 Mason Minn. St. 1927, § 9814, so as to permit others to testify in behalf of the adverse party even though the examination and treatment of such patient is a unitary affair.
That the patient does not waive the privilege by testifying concerning the injury sustained and the treatment received so as to permit an attending physician also to testify has repeatedly been decided by this court. Polin v. St. Paul U. D. Co. 159 Minn. 410, 199 N.W. 87; Marfia v. G. N. Ry. Co.124 Minn. 466, 145 N.W. 385; McAllister v. St. Paul City Ry. Co.105 Minn. 1, 116 N.W. 917; Hilary v. Minneapolis St. Ry. Co.104 Minn. 432, 116 N.W. 933.
In Marfia v. G. N. Ry. Co. the court said (124 Minn. 470):
"In support of its proposition as to waiver defendant relies largely upon Wigmore on Evidence. This erudite author discusses the underlying principles which govern such matters, and, in his usual trenchant style, asserts that the law ought to be substantially as contended for by defendant, but frankly admits that such is not the law at the present time. We give much weight to his masterly work, but must apply the law as we find it and leave the modification of the statute to the lawmaking power. As said in Hilary v. Minneapolis Street Ry. Co. supra: 'Mr. Wigmore gives some excellent *Page 323 
reasons why the statute might be modified. Wigmore, Ev. §§ 2380-2389. But the statute has been of long standing, has generally been liberally construed, and, although there seem to be strong reasons why it might be modified so as to permit physicians to testify upon such occasions as this, the wisdom of making a change should be left to the legislature.' "
The question was before the court in Polin v. St. Paul U. D. Co. 159 Minn. 410, 412, 199 N.W. 87, and the argument now used to persuade us to throw down the bars was rejected. There this court said:
"Defendants contend that the court erred in excluding the testimony of Doctor Kelly, the physician who treated plaintiff for his injuries. Section 8375, G. S. 1913, forbids a physician or surgeon from disclosing, without the consent of his patient, any information which he acquired while acting in his professional capacity, and which was necessary to enable him to act in that capacity. Defendants insist that plaintiff waived the right to invoke this statute by bringing an action to recover damages for the injuries treated by the physician, and by testifying concerning such injuries and the treatment given. The legislature has not seen fit to say that such acts shall operate as a waiver. The authorities are not in harmony. They are collated in notes found in 13 Ann. Cas. 945, and Ann. Cas. 1915A, 438. This court, in accordance with the weight of authority, has adopted the rule that bringing an action, unless it be against the physician himself for malpractice, or testifying concerning the injuries sustained and the treatment received, unless such testimony relates to communications made to the physician or questions the propriety of his treatment, is not a waiver of the privilege." (Citing cases.)
I can see no reason why a distinction should be made between the effect of a disclosure by a patient and a similar disclosure by an attending physician. Under the authorities referred to, if a patient disclosed in her testimony that a miscarriage followed an accident her attending physician would not be permitted to testify, over her objection, in behalf of the adverse party concerning the miscarriage. *Page 324 
Why, then, should one of two attending physicians be permitted to testify in behalf of the adverse party, over a patient's objection, if the disclosure was made in court by the other attending physician, with her consent, rather than by the patient herself? Clearly, an examination of one of two or more physicians who attended the patient at different times does not operate as a waiver of the privilege as to the others, although they attended the patient for the same ailment. 46 L.R.A.(N.S.) 1108; Epstein v. Pennsylvania R. Co. 250 Mo. 1, 156 S.W. 699,48 L.R.A. (N.S.) 394, and note, Ann. Cas. 1915A, 423; notes, 13 Ann. Cas. 947; Ann. Cas. 1915A, 440; notes, 62 A.L.R. 684; 90 A.L.R. 646. Assuming that a patient consulted Dr. A and, not being satisfied with the result of the consultation, one hour later consulted Dr. B regarding the same ailment. Why should the bar of the statute, in the event Dr. B testified in patient's behalf, prevent Dr. A from testifying without the patient's consent and not prevent such testimony if the examination was made jointly with Dr. B and disclosed the same thing?
Courts of other states have held that the privilege is not waived. The ground assigned for such position is that the privilege extends to the individual witness and not to the consultation or transaction in which the physician was engaged. Jones v. City of Caldwell, 20 Idaho, 5, 116 P. 110, 115,48 L.R.A.(N.S.) 119; Brookhaven Lbr.  Mfg. Co. v. Adams,132 Miss. 689, 97 So. 484; U.S. F.  G. Co. v. Hood, 124 Miss. 548,87 So. 115, 119, 15 A.L.R. 605; Mellor v. Missouri P. Ry. Co. 105 Mo. 455, 16 S.W. 849, 10 L.R.A. 36; Penn Mut. L. Ins. Co. v. Wiler, 100 Ind. 92, 50 Am. R. 769; note, 48 L.R.A.(N.S.) 400.
In U.S. F.  G. Co. v. Hood [124 Miss. 571], the court said:
"One of the reasons that may have prompted the legislature in the enactment of the statute was the evil of commercializing knowledge so obtained by certain experts, so called, and by physicians employed by one party to wait upon and minister to parties which such employer had injured. But, whatever may have been the reason for the enactment of the statute, the statute expressly prohibits a physician from testifying without the consent of the patient." *Page 325 
I am impressed by what was said on the question under consideration by the Idaho court in Jones v. City of Caldwell [20 Idaho, 17]:
"We conclude that the decided weight of authority is in favor of the view that a waiver of the privilege as to one physician does not waive the privilege as to any other physician. It is also very clear that our statute forbids and prohibits the examination of a physician without the consent of the patient, and this privilege extends to the individual witness and not to the consultation or transaction in which he was a physician. In other words, each individual physician is a witness within the meaning of this statute, rather than a number of physicians who may be present or participate in a consultation, being treated as one witness, as appears to be done by Prof. Wigmore. As we view it, the plaintiff did not waive the privilege so far as Dr. Stewart is concerned, by calling Dr. Miller to testify for her, and, if the provisions of said § 5958 resulted in the suppression of truth, that is a matter for legislative consideration. Counsel for defendant contends that Dr. Stewart was called to testify as an expert and that his evidence should have been given to the jury for that reason. By calling a physician as an expert, the provisions of said § 5958 cannot be evaded and the witness permitted to base his opinions on information acquired while attending the patient. If that were permitted, the provisions of said statute would be without force or effect.
"We therefore conclude that the plaintiff did not waive the privilege so far as Dr. Stewart is concerned by calling Dr. Miller as a witness."
Courts adopting the waiver rule do so upon the theory that when consent is given for the disclosure by one physician the reason for the statute no longer exists and the waiver is operative as to the whole privilege. Maine v. Maryland Cas. Co.172 Wis. 350, 178 N.W. 749, 15 A.L.R. 1536.
Our statute is plain and drastic. It reads:
"A licensed physician or surgeon shall not, without the consent of his patient, be allowed to disclose any information or any opinion based thereon which he acquired in attending the patient in a professional *Page 326 
capacity and which was necessary to enable him to act in that capacity." 2 Mason Minn. St. 1927, § 9814(4).
While a patient may expressly waive the privilege afforded by the statute or may impliedly waive it by failing to object to the offered testimony, it seems to me that we are going too far in holding that the privilege may be waived in the manner referred to in the majority opinion. The statute was enacted for the benefit of the patient. If it needs correction, it should be corrected by the legislature, not by the court. More harm than good will result from holding that the privilege afforded by the statute may be waived in the manner indicated. This case illustrates the result of such a holding. A patient goes to a clinic to consult an individual physician. While there other physicians are called into consultation. Perhaps the one called in is at the time the duly appointed physician of some individual or corporation whose interests are adverse to the interests of the patient. Later litigation follows. Necessarily, he is serving two masters, not only in making the examination but in arriving at his conclusions as well. To my mind the practice seems dangerous, and I do not believe it should be permitted by giving the statute the construction contended for.